t c no united_states tax_court dennis l and margaret j knudsen petitioners v commissioner of internal revenue respondent docket no filed date ps filed a motion for reconsideration of our memorandum opinion in knudsen v commissioner tcmemo_2007_340 knudsen i in knudsen i we held that petitioners were not engaged in their animal breeding activity for profit within the meaning of sec_183 i r c we concluded that we did not need to decide whether ps met the requirements under sec_7491 i r c to shift the burden_of_proof to r because the outcome was based on a preponderance_of_the_evidence in their motion ps argue that this court erred in so concluding ps also argue for the first time that each factor under sec_1_183-2 income_tax regs is a separate factual issue to which sec_7491 i r c applies held ps’ motion for reconsideration will be denied this court did not err by concluding that the court did this opinion supplements our previously filed opinion in knudsen v commissioner tcmemo_2007_340 not need to decide whether the burden_of_proof shifted to respondent under sec_7491 i r c jack d flesher and brian a turney for petitioners ann l darnold for respondent supplemental opinion marvel judge on date pursuant to rule petitioners filed a timely motion for reconsideration of this court’s memorandum opinion in knudsen v commissioner tcmemo_2007_340 knudsen i in knudsen i we held that petitioners’ exotic animal breeding activity was not an activity engaged in for profit within the meaning of sec_183 petitioners request that we reconsider whether they satisfied the requirements under sec_7491 to shift the burden_of_proof to respondent reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 this court has discretion to grant a motion for 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times reconsideration but will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to such issue sec_7491 applies with respect to a factual issue only if the requirements of sec_7491 are satisfied under sec_7491 a taxpayer must have maintained all records required by the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews in their motion for reconsideration petitioners assert that this court erred in concluding that we did not need to decide whether petitioners met the requirements under sec_7491 to shift the burden_of_proof to respondent and each factor under sec_1_183-2 income_tax regs is a separate factual issue within the meaning of sec_7491 i sec_7491 burden_of_proof shift in knudsen i we stated we do not need to decide whether petitioners have met all of the requirements under sec_7491 to shift the burden_of_proof to respondent the outcome of this case is based on a preponderance_of_the_evidence and thus is unaffected by sec_7491 petitioners contend that congress did not intend income_tax cases to be ‘unaffected’ by sec_7491 and that we must determine whether petitioners met the requirements under sec_7491 to shift the burden_of_proof to respondent although this case is appealable absent a stipulation to the contrary to the court_of_appeals for the tenth circuit see sec_7482 petitioners rely on 315_f3d_1017 8th cir griffin ii vacating and remanding tcmemo_2002_6 griffin i in support of their argument petitioners argue that the court_of_appeals for the eighth circuit in griffin ii correctly concluded that sec_7491 should be applied in all cases petitioners’ argument applies griffin ii too broadly and fails to acknowledge that griffin ii is distinguishable from this case in griffin v commissioner supra pincite the taxpayers appealed an unfavorable tax_court decision and argued that the tax_court erred in holding that the taxpayers failed to present sufficient evidence to shift the burden_of_proof to the commissioner under sec_7491 the tax_court in griffin i had concluded that the taxpayers did not introduce credible_evidence and thus the burden_of_proof remained with the taxpayers griffin v commissioner tcmemo_2002_6 the court_of_appeals disagreed it concluded that the taxpayers did produce sufficient credible_evidence and stated it is not sufficient to summarily conclude that the outcome is the same regardless of who bears the burden_of_proof if that were the case sec_7491 would have no meaning griffin v commissioner f 3d pincite2 on remand this court shifted the burden_of_proof to the commissioner in accordance with the decision of the court_of_appeals and revisited the trial record this court concluded that the taxpayers were entitled to certain deductions because the commissioner had not offered sufficient contrary evidence to overcome the taxpayers’ evidence which the court_of_appeals had concluded was credible see griffin v commissioner tcmemo_2004_64 the court_of_appeals in griffin ii disagreed with this court’s finding regarding the credibility of the taxpayers’ evidence and its opinion is properly read in that context it 2in a footnote in its opinion the tax_court also stated that even if the burden_of_proof were placed on the commissioner we would decide the issue in his favor based on the preponderance_of_the_evidence griffin v commissioner tcmemo_2002_6 vacated and remanded 315_f3d_1017 8th cir is also apparent that once the issue of the credibility of the taxpayers’ evidence was resolved the burden shift did affect the result as this court on remand allowed the deductions that it had not allowed in its earlier opinion on the basis of the commissioner’s failure to carry his burden_of_proof petitioners’ argument in their motion for reconsideration reads griffin ii too broadly griffin ii does not stand for the proposition that a trial_court must decide whether the burden_of_proof shifts to the government in all cases where the issue of a burden shift is raised nor does it stand for the proposition that a trial court’s failure to decide a burden shift issue is always reversible error the court_of_appeals said as much in 366_f3d_608 8th cir affg tcmemo_2002_145 in polack v commissioner supra pincite the taxpayer appealed a tax_court decision arguing among other things that the tax_court erred in not shifting the burden_of_proof to the commissioner after the commissioner abandoned his initial valuation theory in favor of an expert’s valuation the tax_court had concluded that it did not need to decide whether the burden_of_proof shifted to the commissioner because the outcome 3the taxpayer in 366_f3d_608 8th cir affg tcmemo_2002_145 did not argue for a shift of the burden_of_proof under sec_7491 rather the taxpayer relied on general principles governing shifting the burden_of_proof was based on a preponderance_of_the_evidence id the court_of_appeals agreed with the tax_court and explained that ‘the shifting of an evidentiary burden of preponderance is of practical consequence only in the rare event of an evidentiary tie’ id quoting 159_f3d_355 8th cir the court_of_appeals did not mention its earlier decision in griffin ii in approximately months after it issued its decision in polack the court_of_appeals for the eighth circuit further clarified its position in 394_f3d_1030 8th cir affg tcmemo_2003_212 the court_of_appeals revisited whether the tax court’s failure to shift the burden_of_proof to the commissioner under sec_7491 was reversible error and held that on the record before it the tax_court did not commit reversible error by declining to decide the issue the court_of_appeals explained its holding in a situation in which both parties have satisfied their burden of production by offering some evidence then the party supported by the weight of the evidence will prevail regardless of which party bore the burden of persuasion proof or preponderance therefore a shift in the burden of preponderance has real significance only in the rare event of an evidentiary tie here the record is clear if the tax_court did err in failing to shift the burden_of_proof any error was harmless because the weight of the evidence supported a decision for the commissioner id at least two other courts of appeals have also held that the burden_of_proof shift under sec_7491 is relevant only when there is an evidentiary tie see 279_fedappx_834 11th cir any error committed by the tax_court by failing to shift the burden was harmless because the burden_of_proof is of practical consequence only in the rare event of an evidentiary tie affg tcmemo_2006_271 89_fedappx_656 9th cir the court was not required to determine who had the burden_of_proof under sec_7491 when the preponderance_of_the_evidence favored the commissioner affg tcmemo_2002_276 petitioners argue that griffin ii is correct and polack and blodgett are wrong however the court_of_appeals for the eighth circuit in blodgett upon revisiting griffin ii held that an allocation of the burden_of_proof is relevant only when there is equal evidence on both sides we agree with the analysis of the court_of_appeals in blodgett in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 4the court has often cited 394_f3d_1030 8th cir affg tcmemo_2003_212 for this position see eg 130_tc_1 n grossman v commissioner tcmemo_2005_164 levine v commissioner tcmemo_2005_86 5petitioners also argue that the reliance of the court_of_appeals for the eighth circuit on polack is questionable because continued in knudsen i the weight of the evidence favored respondent and consequently we did not need to decide the allocation of the burden_of_proof under sec_7491 with respect to the sec_183 issue we hold therefore that in knudsen i we did not err in declining to allocate the burden_of_proof under sec_7491 ii sec_1_183-2 income_tax regs petitioners argue that the court should have applied sec_7491 to each factor under sec_1_183-2 income_tax regs to determine whether petitioners were engaged in an activity for profit under sec_183 in other words petitioners contend that each factor is a separate factual continued polack did not involve any argument for a shift of the burden_of_proof under sec_7491 however the court_of_appeals in blodgett recognized that its reasoning in polack regarding the shifting of the burden_of_proof in a case decided on the basis of the preponderance_of_the_evidence was equally applicable to the analysis required by sec_7491 blodgett v commissioner supra pincite sec_1_183-2 income_tax regs provides a list of nine factors used to determine whether a taxpayer is engaged in an activity for profit under sec_183 the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation issue to which sec_7491 applies and that we must analyze each factor to determine whether petitioners satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to that factor petitioners raise this argument for the first time in their motion for reconsideration petitioners never argued at trial or on brief that each factor under sec_1_183-2 income_tax regs is a separate factual issue to which we must apply sec_7491 rather petitioners argued on brief that they satisfied the requirements under sec_7491 to shift the burden_of_proof to respondent with respect to the issue of whether their animal breeding operation was an activity engaged in for profit in their brief petitioners stated in this case petitioners have introduced a considerable amount of credible_evidence concerning the profit_motive of petitioners with respect to their exotic animal breeding operation since petitioners have met the requirements of sec_7491 the burden_of_proof with respect to issue i is on the commissioner respondent emphasis added issue i of petitioners’ brief is titled whether petitioners’ exotic animal operations constituted an ‘activity not engaged in for profit’ within the meaning of code sec_183 because petitioners never raised at trial or on brief the issue of whether each factor under sec_1_183-2 income_tax regs is a separate factual issue to which sec_7491 applies we decline to address petitioners’ argument asserted for the first time in petitioners’ motion for reconsideration see 67_tc_643 as stated above reconsideration is not the appropriate forum for petitioners to advance new legal theories to reach their desired result accordingly we shall deny petitioners’ motion for reconsideration an appropriate order and decision will be entered 7even if we were to address the application of sec_7491 on a factor-by-factor basis in this case we would still conclude that the allocation of the burden_of_proof would not change the result petitioners did not introduce evidence on a factor-by- factor basis to show that the requirements of sec_7491 were satisfied with respect to each factor in fact if we analyzed each of the factors to decide whether the sec_7491 requirements were met we would conclude that petitioners did not satisfy the requirements of sec_7491 for the reasons that we identified in knudsen i of the six negative factors five factors manner in which petitioners conducted their activity the expertise of petitioners and or their advisers expectation that assets would appreciate the amount of occasional profits and petitioner’s history of income or loss were negative at least in part because petitioners did not introduce credible_evidence to establish that the factor weighed in their favor see sec_7491
